UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-7482



EDWARD ALVIN MORTON,

                                             Petitioner - Appellant,

          versus


WILLIAM S. HAINES,

                                              Respondent - Appellee.



                            No. 02-7544



EDWARD ALVIN MORTON,

                                             Petitioner - Appellant,

          versus


WILLIAM S. HAINES,

                                              Respondent - Appellee.



Appeals from the United States District Court for the Northern
District of West Virginia, at Clarksburg. Irene M. Keeley, Chief
District Judge. (CA-01-41-1)


Submitted:   November 21, 2002            Decided:   December 4, 2002
Before NIEMEYER, WILLIAMS, and TRAXLER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Edward Alvin Morton, Appellant Pro Se. Dawn Ellen Warfield, OFFICE
OF THE ATTORNEY GENERAL OF WEST VIRGINIA, Charleston, West
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                2
PER CURIAM:

     Edward Alvin Morton, a state prisoner, seeks to appeal the

district court’s order denying relief on his petition filed under

28 U.S.C. § 2254 (2000).*     An appeal may not be taken to this court

from the final order in a habeas corpus proceeding in which the

detention complained of arises out of process issued by a state

court unless a circuit justice or judge issues a certificate of

appealability.      28 U.S.C. § 2253(c)(1) (2000).      When, as here, a

district court dismisses a § 2254 petition solely on procedural

grounds, a certificate of appealability will not issue unless the

petitioner can demonstrate both “(1) ‘that jurists of reason would

find it debatable whether the petition states a valid claim of the

denial of a constitutional right’ and (2) ‘that jurists of reason

would find it debatable whether the district court was correct in

its procedural ruling.’”     Rose v. Lee, 252 F.3d 676, 684 (4th Cir.)

(quoting Slack v. McDaniel, 529 U.S. 473, 484 (2000)), cert.

denied, 122 S. Ct. 318 (2001).           We have reviewed the record and

conclude for the reasons stated by the district court that Morton

has not made the requisite showing.         See Morton v. Haines, No. CA-

01-41-1   (N.D.W.    Va.   Sept.   25,   2002).    Accordingly,   we   deny

certificates of appealability and dismiss the appeals. We dispense

with oral argument because the facts and legal contentions are


     *
      Morton filed two notices of appeal from the district court’s
final judgment.


                                     3
adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                         DISMISSED




                                4